DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “31” in Fig. 1 and “arrow” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“extrusion group … extruding the melt” in claim 1 with an extruding die as the corresponding structure disclosed in at least ¶[0041] and Figure 1 of applicant’s published application.
 “clamping by a thermoforming, calibration, and cooling group” in claim 1 with a pair of clamping cylinders as the corresponding structure/scope disclosed in at least ¶[0032], [0041-0042], and Fig. 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites the limitation “adjusting a temperature of the heat-transfer fluid between 10 and 180° C” which fails to comply with the written description requirement. While original specification has support for allowing the surface temperature regulation of the cylinder 10 in an operating range that can vary from 10 °C to 200º C via the flow of heat-transfer fluid (¶[0050] of applicant’s publication) and a generic adjustment of the temperature of the heat transfer fluid (¶[0062] and [0071] of applicant’s publication), it does not necessarily has support for adjusting a temperature of the heat-transfer fluid between the specific range of 10 °C to 180 ºC. The surface temperature of the cylinder is not necessarily equivalent to the temperature of the heat transfer fluid as the surface temperature of the cylinder also depends on the heat capacity of the surface, heat transfer efficiency between the two, and flow rate of the heat transfer fluid. Examiner recommends applicant to amend the claims in accordance with the subject matter in ¶[0050] of applicant’s publication. See MPEP § 2163.03 V.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim(s) 2 and 3-4 recite the limitation “further comprising the step of regulating …” which is indefinite. There is not sufficient antecedent basis for “the step of regulating …” in the claim(s). Examiner recommends applicant to change the limitation to --further comprising a step of regulating …--. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US 4608221) in view of Lucchesi (US 4486377), Thiel (US 4105386), and/or Roth (EP 2431153 with English machine translation – attached).
Regarding claim 1, Kurtz discloses a method for reducing draw resonance of a melt (10) of a plastic material, leaving an extrusion group (extrusion group including extruding die 14) of a plant for production of a plastic film (Abstract; C8, L55-C9, L11; and Fig. 1), comprising: 
regulating a temperature of the melt, after extruding the melt and before clamping by a thermoforming, calibration and cooling group of the plant, by causing passage of the melt over a thermostatically-controlled cylinder (implicit regulation of the temperature of the melt after extruding the melt and before clamping/nipping it by a cooling group 16 of the plant by causing passage of the melt over a perforated cylinder 31 provided with air or steam, the air capable of cooling the melt and the steam capable heating the melt; thus, perforated cylinder 31 reads on the claimed thermostatically-controlled cylinder: C8, L14-23, C9, L34-48; C10, L7-16, and Figs. 1-2; wherein the plant can comprise other conventional equipment for embossing/thermoforming the film in addition or in lieu of the cooling group 16: C9, L1-11, C10, L17-24), the thermostatically-controlled cylinder having an embracement angle of the melt thereon that is adjustable (31 provides an “arcuate surface” which can be moved/adjusted for making contact with the moving molten film and for making adjuments to the tensioning of the melt 10: C8, L14-29; C9, L28-30; C9, L31-53, and Fig. 1; wherein the “arcuate surface” implicitly reads on the ‘embracement angle’ as the “arcuate surface” intrinsically defines the angle/portion of 31 that embraces/loops the melt 10).

    PNG
    media_image1.png
    514
    440
    media_image1.png
    Greyscale


However, since Kurtz discloses/suggests that the linear movement speed of the film (“line speed”), draw resonance (i.e. thickness variations), and tensioning (i.e. draw ratio) are interrelated and impact the quality of the film, that linear movement of speed of the film (“line speed”) is a result effective variable (C1, L7-65; C11, L20-36; and TABLE 1), to adjust the embracement angle based on based on fluctuations in tension (C2, L29-35; C8, L50-53; and C9, L49-53) and a person having ordinary skill in the art would have understood/recognized that fluctuations in tension encompasses or results from fluctuations in the process rate comprising a linear movement speed of the plastic film tension depends directly on the linear movement speed of the plastic film, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the method of Kurtz by adjusting the embracement angle based on a process rate comprising a linear movement speed of the plastic film for the benefit(s) of amortizing fluctuations in tension due to changes in the process rate comprising the linear movement speed of the plastic film, reducing draw resonance due to changes/fluctuations in the linear movement speed of the plastic film, and/or optimizing/enhancing standard deviation of the average thickness/quality of the plastic film. See MPEP 2144.05 II. 
Additionally, in the same field of endeavor, processes for reducing draw resonance, Lucchesi teaches that “line speed”/process rate is an adjustable parameter that optimizes/dictates draw resonance (abstract, C10, L25-29, and examples). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the method of Kurtz in view of Lucchesi by adjusting the embracement angle based on a process rate comprising a linear movement speed of the plastic film for the benefit(s) of reducing draw resonance due to changes/fluctuations in the linear movement speed of the plastic film. See MPEP 2144.05 II.

Additionally, in the same field of endeavor, plants for producing plastic films, Thiel discloses a plant (Fig. 15) comprising a means (drive device 174 + temperature measuring element 171 + central control device 170) for adjusting an embracement angle (looping angle) of a melt (I) on a thermostatically-controlled cylinder (cooling roller 160 that is temperature-controlled) based on a temperature of the melt measured via temperature measuring element (171) in proximity of a clamping area of said melt in a thermoforming machine (157) included in said plant (Fig.15) and positioned downstream of said thermostatically-controlled cylinder (160) (C17, L59 to C18, L3; C21, L19-58; C22, L1-26; and Figs. 15-16) for the benefit(s) of adjusting/maintaining the temperature of the film at a desired temperature at the inlet of thermoforming machine and/or enhancing temperature control (C21, L40-42; C22, L49-52; C2, L37-41). 
In the same field of endeavor, plants for producing plastic films, Roth discloses teaches a plant (Fig. 1) comprising a means (“control circuit” + unlabeled means for moving roller 3 shown in F3 + temperature sensor 4) configured for adjusting an embracement angle (degree of wrapping of the melt on the at least one roll 3) of a melt (5) on a thermostatically-controlled cylinder (at least one cooling roller 3 that is temperature-controlled) based on a temperature of the melt measured via temperature sensor (4) in proximity of a clamping area of said melt in a thermoforming machine (6) for the benefit(s) of allowing a constant film temperature at the inlet of the thermoforming machine and/or enhancing temperature control of the film (P0001, 0011, 0015, 0018, 0020-0021, 0028, and Figs. 1-3).
Since the air/steam released by Kurtz’s cylinder 31 as well as the adjuments to the embracement angle are expected to yield temperature changes of the melt/film at a downstream location, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Kurtz or the combination in view of Thiel and/or Roth by enabling adjustments to the embracement angle based on a temperature measured via a temperature sensor in proximity of a clamping area of the melt to 
Regarding claim 2, modified Kurtz further implicitly discloses/suggests a step of regulating a temperature of the thermostatically-controlled cylinder using a heat-transfer fluid in gaseous state that flows from one or both bases of the thermostatically-controlled cylinder and exits from holes provided on at least part of a mantle of the thermostatically-controlled cylinder (cylinder 31 is provided with air or steam that enters the cylinder and exits the cylinder from holes 34 provided on the outer circumferential surface of cylinder 31 towards the melt: C9, L34-48; C8, L30-41; and Fig. 2; wherein a person having ordinary skill in the art would clearly understand/recognize that air/steam enters the interior of cylinder 31 from at least one of the bases/ends of 31 and that the air/steam is capable of regulating the temperature of the cylinder 31 intrinsically). 

    PNG
    media_image2.png
    206
    491
    media_image2.png
    Greyscale

Regarding claim 3, modified Kurtz does not explicitly disclose wherein regulating a temperature of the thermostatically-controlled cylinder comprises adjusting a temperature of the heat-transfer fluid between 10 and 180 °C and a flow rate of the heat-transfer fluid.
However, Kurtz suggests to use a heat transfer fluid within the claimed temperature range as the normal operating temperature for ambient air is about 25°C and the operating temperature for steam is above 100°C. Kurtz also suggests to control a flow velocity which translates to a flow rate of the air/steam to prevent distortions on the melt due to the flow of the air/steam on the melt (C8, L46-49). A 
Thiel further discloses the technique of varying the temperature of the heat transfer fluid in addition or in lieu of varying the looping angle of the thermostatically controlled cylinder as another variant of controlling the stabilization process of the melt and the heat exchange between the thermostatically controlled cylinder and the melt (C14, L42-53). Thiel further discloses to regulate the temperature of the film between 130-180°C after the temperature regulation and before the shaping/thermoforming of the film for the benefit of obtaining good thermal shaping properties (C9, L59-65). Thus, Thiel implicitly discloses to use the heat-transfer fluid at a temperature below 180°C. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Kurtz in view of Thiel by adjusting a flow rate of the heat-transfer fluid for the benefits of yielding the predictable results of preventing distortions on the melt due to the flow of the air/steam on the melt and/or providing desired heat transfer to the cylinder and the melt. It would also have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Kurtz in view of Thiel by adjusting a temperature of the heat-transfer fluid between 10 and 180 °C for the benefit of yielding the predictable results of controlling the temperature of the cylinder/melt within a suitable/narrower range and/or obtaining good thermal shaping properties. Examiner further notes, in light of cited prior art that the claimed temperature range and flow rate of the heat transfer fluid are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit the desired heat transfer result or temperature in the melt after passing the cylinder. The claimed temperature values and flow rate values which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there is no evidence of the criticality or unpredictable results of the claimed temperature range and flow rate of the heat-transfer fluid within the specification. And where the general conditions of a claim are 
Regarding claim 4, modified Kurtz further implicitly discloses/suggests a step of regulating a horizontal movement of the thermostatically-controlled cylinder (C9, L49-59 and Fig. 1). Furthermore, Thiel further discloses the technique of regulating a horizontal movement of thermostatically-controlled cylinders (34’/36’) to adjust the embracement angle (Fig. 7) while Roth further shows/suggests the technique of regulating a horizontal movement of thermostatically-controlled cylinders (3) to adjust the embracement angle (P0015, 0018, and double arrow depicted in Figs. 2-3); thus, the combination further obviates the subject matter of claim 4.
Regarding claim 5, modified Kurtz does not disclose a step of regulating an angular movement of the thermostatically-controlled cylinder. 
However, Thiel further discloses the technique of regulating an angular movement of a thermostatically-controlled cylinder (31/160) as another variant to enable adjustment of the embracement angle (C14, L9-15; C17, L67-C18, L3; and Figs. 6 & 15). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Kurtz or the combination in view of Thiel by providing a step of regulating an angular movement of the thermostatically-controlled cylinder for the benefit(s) of allowing adjustment of the embracement angle via the angular movement of the thermostatically-controlled cylinder which is an obvious variant of allowing adjustment of the embracement angle. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 6, modified Kurtz further implicitly teaches/suggests wherein the thermostatically-controlled cylinder (31) is non-rotating because Kurtz does not teach that cylinder 31 is rotating and does not show any means for rotating the cylinder 31. Thiel further discloses/suggests the technique of using a rotatable cooling roller (31/160) for the benefit(s) of varying the heat exchange/contact areas (C14, L1-15; arrow within 160 indicating rotation in Fig. 15; claim 6, and Figs. 6 and 7), thus, the combination further obviates the subject matter of claim 6.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Cancio (US 4668463) discloses a method for reducing draw resonance of a melt of a plastic material comprising a step of regulating a temperature of the melt, after extruding the melt with an extrusion group (10) and before clamping by a thermoforming and cooling group (R + S) of a plant, by causing passage of the melt over a thermostatically-controlled cylinder (D), the thermostatically-controlled cylinder having an embracement angle of the melt thereon (Abstract, C4, L32-65, claims 1 and 5, and Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743